DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (# US 2017/0335123).
Nakamura et al. discloses:
. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (# US 2017/0335123) in view of Ron et al. (# US 2018/0004110).
Nakamura et al. discloses:
1. White ink (see Abstract) comprising: 
a crystalline urethane resin ([0068]-[0070]); and 

2. The white ink according to claim 1, wherein the crystalline urethane resin has at least one of a cross-linking structure and an elongation structure derived from a polyamine ([0100]-[0101]). 
3. The white ink according to claim 2, wherein the polyamine comprises a triamine ([0100]-[0101]). 
6. The white ink according to claim 1, wherein a crystalline portion of the crystalline urethane resin comprises a polyester ([0064]-[0073]). 
7. The white ink according to claim 1, wherein the coloring material comprises at least one of a metal oxide, an inorganic hollow particle, and a resin hollow particle ([0110]). 
8. An ink accommodating container according to claim 1 the white ink of claim 1; and an ink accommodating unit containing the ink (figure: 2; [0169]). 
9. A recording device (figure: 1-3) comprising: the ink accommodating container of claim 8; and a discharging device configured to discharge the white ink accommodated in the ink accommodating container (figure: 1-3; [0160]-[0185]). 
10. A recording method comprising: applying the white ink of claim 1; and discharging the white ink ([0176]-[0177]). 
Nakamura et al. discloses all the limitation of white ink except:
4. The crystalline urethane resin has a melting point of from 40 to 100 °C. 
5. The white ink according to claim 1, wherein the crystalline urethane resin has a crystallization temperature of from -30 to 50 °C. 

20. The white ink according to claim 1, comprising 1 to 30% by mass of the crystalline urethane resin.
Ron et al. teaches to have the uniform glossy printed image, 
4. The crystalline urethane resin has a melting point of from 40 to 100 °C (60 to 80 °C; [0069]). 
20. The white ink according to claim 1, comprising 1 to 30% by mass of the crystalline urethane resin (at least about 10%; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Nakamura et al. by the aforementioned teaching of Ron et al. in order to have the uniform glassy printed image.
With respect to claims 5 & 19, combination of the Nakamura et al. and Ron et al. discloses exactly same crystalline urethane resin as applicant discloses in their own specification. The crystallization temperature and a heat of fusion are property of the material, which constant to the material. Therefore, the urethane resin discloses by the Ron et al. obviously has the crystallization temperature of from -30 to 50 °C; and the crystalline urethane resin has a heat of fusion of 0.5 to 50.0 J/g.



Allowable Subject Matter
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The white ink has a melting peak as measured by a differential scanning calorimeter in the following conditions: 
Measuring conditions: 
four grams of the white ink is dried at 70 degrees C. for 18 hours and at 120 degrees C. for 15 minutes to prepare a measuring sample, thereafter, a thermal property of the measuring sample is measured by a differential scanning calorimeter Q2000, available from TA Instruments, is measured in a nitrogen atmosphere in a flow rate of 50 mL/minutes under the following temperature conditions: a graph of endotherm amount and exotherm amount is created from measuring results to determine whether the measuring sample has the melting peak in a second temperature rising; and 
Temperature Conditions: Starting Temperature: -20 degrees C. First temperature rising rate: 10 degrees C./min Ending temperature: 130 degrees C. Holding time: one minute Temperature falling rate: 10 degrees C./min Ending temperature: -50 degrees C. 
Holding time: five minutes 
Second temperature rising rate: 10 degrees C./min
Ending temperature: 130 degrees C.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853